DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-7, and 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the internal switch pin" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2, 3, 5-7, and 9 are being rejected for depending from a rejected base claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 9-11, 13 and 14,  is/are rejected under 35 U.S.C. 103 as being unpatentable over Dahlgren (2013/0269784) in view of Rosche (2006/0145820) .
Regarding claim 1, Dahlgren shows a supervised fire suppression system (fig 1) comprising: a) a discharge valve (104) for controlling the release of a fire extinguishing agent from a container; b) a control head (144) operatively associated with the discharge valve for actuating the discharge valve in the event of a fire, wherein the control head may be disengaged from the discharge valve to facilitate inspection of the control head (fig 7); and c) an internal supervisory switching device (132) mounted within the control head and configured to interact with the discharge valve to provide an indication when the control head has been disengaged from the discharge valve, wherein the internal switch pin (134) is mounted for movement between a first position corresponding to the control head being installed on the discharge valve (fig 5) and a second position corresponding to the control head being disengaged from the discharge valve (fig 4), 
But fails to disclose  a distal tip of the switch pin interacts directly with an upper exterior surface of a neck of the discharge valve in the first position since disc 16 is located between the neck and the pin.

Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively field to remove the disc 116 of Dahlgren and just have the pin interact with the neck of the valve, just like the pin of Rosche interacts directly with the neck of element 16’. This modification will allow the device of Dahlgren to be made much simpler and cheaper without an extra element (disc 116) out wear out or break.
Regarding claim 2,  the control head houses an electronic actuator (110,174) that is operatively associated with the discharge valve for actuating the discharge valve in the event of a fire.  
Regarding claim 3,  the supervisory switching device includes an internal switch pin (134) mounted for movement within a bore (130) formed in the control head.  
Regarding claim 5, wherein the supervisory switching device includes a micro switch (132) that cooperates with the internal switch pin to provide an indication that the control head has been removed from the discharge valve.  
Regarding claim 6,  wherein the micro switch that cooperates with the internal switch pin is disposed within an internal compartment formed in the control head (fig 3).
Regarding claim 7,  the micro switch that cooperates with the internal switch pin is disposed within an adjoined housing (112) adjacent to the control head.  

Regarding claim 10, Dahlgren as modified above shows supervised fire suppression system (fig 1) comprising: a) a discharge valve (104) for controlling the release of a fire extinguishing agent from a container; b) a control head (144) housing an electronic actuator (110, 174)  that is operatively associated with the discharge valve for actuating the discharge valve in the event of a fire, wherein the control head may be removed from the discharge valve to facilitate inspection of the electronic actuator housed within the control head (fig 7); and c) an internal supervisory switching device (132) including a micro switch housed within the control head and a cooperating internal switch pin mounted to interact with a surface of the discharge valve to provide an indication that the control head has been removed from the discharge valve, wherein the internal switch pin is mounted for movement between a first position corresponding to the control head being installed on the discharge valve (fig 5), and a second position corresponding to the control head being removed from the discharge valve (fig 4). 
It is noted that in the above modification by Rosche a distal tip of the switch pin interacts directly with an upper exterior surface of a neck of the discharge valve in the first position.
Regarding claim 11, the internal switch pin is mounted for movement within a bore (130) formed in the control head.  
Regarding claim 13, the micro switch that cooperates with the internal switch pin is disposed within an internal compartment formed in the control head (fig 3).
.  
Response to Arguments

Applicant’s arguments with respect to the claims have been considered but are moot in view of the new ground of rejection above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON J BOECKMANN whose telephone number is (571)272-2708.  The examiner can normally be reached on M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/JASON J BOECKMANN/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        3/9/21